Interim Decision .#1437

MATTER OF IC=
In Visa Petition Proceedings
A-14243622
Decided by Regional Commissioner December 21, 1964
been previously approved for petitioner -in belief of
eligible orphans, as defined in section 101(b) (1) (F), Immigration and
Nationality Act, as amended, notwithstanding one of the orphans died subsequent to entry, section 205(e) of the Act precliides approval of a third
vim petition by same petitioner for an eligible orphan, absent the factor of
prevention of separation of brothers and sifters.

Two visa petitions having

Discussion: This case is before me on appeal from the District Director, San Francisco, who denied the petition on November 20, 1964
as follows:
Your petition has been denied.. You have previously filed visa petitions
■

under section 205(b) of the Immigration and Nationality Act in behalf of two
orphans who were subsequently admitted to the United States. Section 205
(c) of the Immigration and Nationality Act states "not more than two such
petitions may be approved for one petitioner unless necessary to prevent the
separation of brothers and asters".

The petitioner and his wife, both adult citizens. of the United
States, reside in Chico, California where the petitioner is employed
as, 'a watchmaker and his wife as'a school-teacher. They live in a
modern home in Chico. Their combined income exceeds $10,000.00
'yearly. They have three children of their own ranging in. age from
12' to 16 years. Their ability to properly support and maintain the
orphan for whom petitioned is not in question.
The petitioner had previously petitioned for two orphans who
were subsequently admitted to the United States on the basis of two
separately approved petitions as eligible orphans_ One of these
orphans is presently residing with the petitioner. This orphan is
an 18-month-old Korean girl born May 28, 1963 who was admitted
to the United States in. the comptiny of petitioner as his adopted
daughter on November 80, 1963 at Anchorage, Alaska.
69

Interim De:cision #1437
Suhsequently, a second visa petition was filed by the Petitioner and
approved for a second Korean orphan girl born May 24, 1963. This
child was admitted, on the basis of the approved petition on May 1,
1864 at Seattle, Washington. A death certificate has been presented
to show that this second adopted orphan died on June 5, 1964 of
pneumatic bronchitis in Chico, California.
• The petitioner filed a petition for a third child, the beneficiary of
the petition now before me on *appeal, on October 30, 1964.
Section 205(e) of the Immigration and Nationality Act, as
amended, provides in part that: "Not more than two such petitions
may be approved for one petitioner in behalf of a child defined in
section 101(b) (1) (E) or (F) unless necessary to prevent the sepa-

ration of brothers and sisters". Section.101(b) (1) (F) of the Imniigretion and Nationality' Act defines a child as: "A child who is an
eligible orphan adopted abroad by a United States citizen and spouse
or coming to the United States for adoption by a United States
citizen and spouse". The beneficiary falls -within this definition,
but is not a brother or sister of the. previously adopted orphans.
The statute precludes the granting of the instant petition.
In the decision in Matter of P—, 9 L & N. Dee. 750, decided by the
Board June 21, 1962 it is stated: "We, therefore, construe the Context of section. 205(c) of the 'Immigration and Nationality Act to

mean simply that a limitation of two is placed on the number of visa
petitions that may be approved by the Attorney General for one
petitioner in behalf of a child adopted, or an eligible. orphan child,
as those terms are defined in section 101(b) (1) (E) and (F) of the
Act. We find that Congress has, in current legislation, provided a
visa petition procedure for eligible orphan children by reason of
relationship; and that only orphan children who are the beieficiaries
'of visa petitions come within the.provisions of section 205(c) to limit
two orphan children to each petitioner. Any other interpretation
or construction of the language in the statute, it seems to us, would
be reading meaning into it that is not there".
Two visa petitions for eligible orphans have previously been
'approved for the petitioner in the instant case. The approval of a
third visa petition for an eligible orphan by the same petitioner
statutorily prohibited. The decision of the District Direitor was
proper. The appeal must be dismissed.
ORDER; It is ordered that the decision of the District Director
be affirmed and the appeal is dismissed.

70

